Citation Nr: 1824634	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 12-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. His awards include the Combat Infantrymans Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2013. A transcript of that hearing is associated with the file.

This case was previously before the Board in July 2014 and remanded for further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The probative and competent evidence of record is in equipoise as to whether the Veteran's low back disability is the result of an incident or injury during service.

2. Throughout the period on appeal, the Veteran's bilateral hearing loss is assigned no worse than a Level I category for hearing in both ears. 


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, the criteria for service connection for a low back disability have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he hurt his back during service during combat-related activities and that his back has hurt him since service. The Veteran's service treatment records (STRs) document two episodes where the Veteran reported having back pain during service. In April 1967 the Veteran complained of back pain in his left upper back, and in May 1967, the Veteran reported low back pain after he was placed on a detail lifting moderately heavy objects. The STRs document that the Veteran had a slight spasm of his paravertebral muscle. In August 1968, the Veteran was given a separation examination. During his separation examination, the Veteran completed a report of medical history form the Veteran and answered "no" to the question of whether he has or had recurrent back pain. However, he answered "yes" to the questions of whether he has or had swollen painful joints, mumps, eye trouble, ENT trouble (not HL), chronic/frequent colds, skin diseases, hernia, venereal disease, foot trouble, worn glasses, and coughed up blood. The examiner did not note any defects during on the Veteran's medical examination report during his separation examination.

In August 2010, the Veteran submitted several statements in support of his claim. One of the statements was from the Veteran's spouse stating that she has known her husband since 1969 and that he has always complained of back pain since leaving service. She also stated that the Veteran told her his back pain happened after he jumped out of helicopters while he was fighting in Vietnam. Another written statement was from the Veteran's friend, who stated that he knew the Veteran since the 1960's and that since the early part of the 1980's the Veteran has mentioned on a weekly, if not daily, basis that his back was hurting. The Veteran also submitted a statement he authored stating that while in combat in Vietnam he had jumped from helicopters 20 to 30 feet above the ground in full combat gear to support troops pinned down by enemy fire.

The Veteran was afforded a VA examination in September 2010 after which the examiner provided a negative nexus opinion. The examiner's rationale was that the Veteran was evaluated in the service for a back strain, but there were no reoccurring problems while in the service. The examiner also noted that exit examinations from active service and entrance examinations for the National Guard do mention back complaints and there were no records of evaluation for back pain in the Veteran's file for treatment of back pain since being released from active duty to present.

The Veteran testified at a Board hearing in October 2013. During this hearing, he testified that he injured his back while in Vietnam filling sandbags and hurt his back while lifting the sandbags. The Veteran stated that he "hurt it a couple of times over there" and that all of his treatment was "in the field." The Veteran also described another event of hurting his back while jumping out of a helicopter and was placed on light duty. However, the Veteran stated light duty in Vietnam equated to carrying fewer weapons than usual. The Veteran further stated that he did not mention his back condition during his separation examination because he just wanted to get out of the military. He also testified that he started receiving treatment for his back in the 1970's but the treating physician is deceased and those records are unavailable. The Veteran confirmed that his back has continued to bother him consistently since then. The Veteran also stated that he never had any accidents or back injuries after leaving active service and he also never served in the National Guard, as stated in the September 2010 VA medical opinion.

Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA examination for his back disability in August 2014. The Veteran reported to the examiner that after discharge he continued to experience ongoing back pain and was seen by his local family physician. Since that physician is deceased the Veteran reported that he has no option of obtaining these records. The Veteran also reported that he was seen in 1969 to1970 by a chiropractor and that he has seen a chiropractor at least once to twice a week for the last ten years and continues to see one. The examiner noted that there was documentation in the claims file from a chiropractor showing frequent office visits for manipulation treatment. However, those records in the file start around February 2001.

The Veteran described his back pain to the examiner as intermittent episodes of back discomfort once every three months that tend to have a random onset. The Veteran reported that the duration of the pain lasted between 10 to15 days and then slowly resolved regardless of what activities he performed. The Veteran takes muscle relaxants and pain medication when he experiences a flare-up. He reported that he notices a significant reduction in his range of motion when he has a flare-up as much as 90% and he tends to alter his gait to try to compensate for his back pain.

The examiner provided a negative nexus opinion, citing as rationale that the Veteran had no complaints with regard to his back on discharge from the service and there are no medical records to establish ongoing disability post service until 2011(45 years post discharge). The examiner also noted that x-ray findings do not show any significant degenerative arthritis findings.

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, there is a lack of contemporaneous medical records documenting any back injuries or disabilities following service. The Veteran's statements of in-service injuries are consistent with STRs and also the Veteran's role as an infantryman during combat. See 38 U.S.C. § 1154 (a)(1),(b). Therefore, the Board finds the Veteran's lay-testimony of his low back injuries during service to be credible despite the lack of documentation of complaints of back pain at separation. 
As such, the question remaining for consideration is whether there is a nexus between the in-service injuries and current lumbosacral strain diagnosis. To determine whether there is such a relationship, the Board turns to the competent evidence of record.

In favor of a finding a nexus is the Veteran's competent and credible statements that he suffered injuries resulting in low back pain during active service, and that he has continued to experience pain since that time. The Veteran further reported that he sought treatment for his back pain shortly after leaving service, but those records are no longer available. The Board accepts these statements as competent evidence establishing that the Veteran's current disability is consistent with the Veteran's competent and credible testimony of in-service back injuries.

Evidence against the claim is the August 2014 VA opinion; however, the Board finds that opinion is not persuasive. The basis of the negative nexus opinion is that the Veteran did not complain of back pain at separation and there was no evidence that the Veteran sought treatment for his back disability until 2011. Additionally, examiner did not find any arthritis of the spine in the Veteran's August 2014 radiology report. The examiner did not comment or appear to consider the Veteran's competent and credible report that he sought treatment shortly after service but those records are not available, or his report that he has had problems with his back ever since service.  

Accordingly, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements combined with the unavailable private medical records that would normally be used to link the Veteran's current low back disability to his reported in-service injuries.

In summary, the competent and credible evidence shows that the Veteran sustained injuries to low back during service and has had symptoms since then. The medical evidence within the records shows that the Veteran has been diagnosed lumbosacral strain based on these symptoms. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current back disability is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for lumbosacral strain must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased rating - Hearing Loss

The Veteran contends that his hearing should receive a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Turning to the evidence of record, the Veteran was afforded a VA audiological examination in October 2010. The Veteran reported to the examiner that that he was light weapons infantryman with significant combat noise exposure in Vietnam involving explosions and gunfire. The Veteran denied occupational or recreational noise exposure after service. He also denied past ear surgery or family history of early onset of hearing loss. The Veteran stated that he had bilateral hearing loss and tinnitus that affected his ability to understand soft-level speech, particularly in noisy environments. The examiner characterized the effect of hearing loss on occupation as "significant;" the impact was described as hearing difficulty.

On audiological examination, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
35
LEFT
20
10
35
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

Pure tone threshold levels averaged 25 in the right ear and 48 in the left ear. Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in the right ear and a category II hearing loss in the left ear. These categories correspond with a noncompensable disability rating under Table VII.

In July 2012, the Veteran submitted a written statement stating that he has to turn the volume up on his television but then his wife tells him to turn it down because it is too loud which only lets him hear part of the program. The Veteran also stated that he had problems with his hearing while in the army and that he cannot hear when someone or something approaches from behind him. He also stated he wears hearing aids which helps some but does not help him identify the direction of sound and that he feels his hearing is getting worse.

The Veteran testified at his October 2013 Board hearing that his hearing has worsened since his last VA examination. The Veteran also testified that he has difficulty identifying where sounds are coming from and cannot hear high pitches.

Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA audiological examination in August 2014. When asked to describe the functional impact of his hearing loss, the Veteran stated that it is difficult to tell where sounds are coming from and hard to understand what people say, especially in background noise. He has to turn up the television up louder than normal. 

On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
30
LEFT
15
5
30
70
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

Pure tone threshold levels averaged 23 in the right ear and 48 in the left ear. Under Table VI, when considered with the Veteran's speech audiometry results, these findings correspond to category I hearing loss in both the right and left ears. These categories correspond to a noncompensable disability rating under Table VII.

The medical evidence of record, as detailed above, does not demonstrate the Veteran's hearing loss warrants the assignment of a compensable rating. 

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss. Thun v. Peake, 22 Vet. App. 111, 115 (2008). VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. Doucette v. Shulkin, 28 Vet. App. 366 (2017). With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under DC 6260, for which service connection is in effect and the Veteran is receiving compensation.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for the Veteran's service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a lumbosacral strain is granted

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


